Citation Nr: 1822056	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-33 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for joint pain (claimed as arthritis), to include entitlement to service connection for joint pain (claimed as arthritis).

2. Whether new and material evidence has been received to reopen a claim of service connection for left hip degenerative joint disease, to include entitlement to service connection for left hip degenerative joint disease.

3. Whether new and material evidence has been received to reopen a claim of service connection for obstructive sleep apnea with insomnia, to include entitlement to service connection for obstructive sleep apnea with insomnia. 

4. Entitlement to service connection for chronic fatigue syndrome, as due to environmental hazards of the Gulf War.

5. Entitlement to service connection for erectile dysfunction (ED).

6. Entitlement to a rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) disability, with major depressive disorder.

7. Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right hip tendonitis.

8. Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee retropatellar pain syndrome.

9. Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee retropatellar pain syndrome.

10. Entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability.

11. Entitlement to service connection for a left shoulder strain.

12. Entitlement to service connection for a right shoulder strain.

13. Entitlement to service connection for acid reflux, as due to environmental hazards of the Gulf War.

14. Entitlement to service connection for migraine headaches.

15. Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:   Robert Alex Bass, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from May 1983 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2011, the RO issued a decision on the following issues: an increased rating for PTSD; an increased rating for right hip tendonitis; an increased rating for right knee retropatellar pain syndrome; an increased rating for left knee retropatellar pain syndrome; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for left hip degenerative joint disease; entitlement to service connection for joint pain (claimed as arthritis); entitlement to service connection for chronic fatigue syndrome, as due to environmental hazards of the Gulf War; and entitlement to service connection for ED.

Later, in a rating decision dated March 2015, entitlement to service connection for migraines and for acid reflux was denied. 

In a December 2015 rating decision, the RO denied entitlement to service connection for a bilateral shoulder strain.  However, it granted an initial rating of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability.  

Finally, a February 2016 rating decision denied entitlement to service connection for migraines and entitlement to a TDIU.

In connection with all of these rating decisions, the Veteran timely filed the appropriate notices of disagreement and/or appeal to the Board.  Therefore, the Board has jurisdiction over all of these claims listed above. See Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Further, the RO denied reopening of the following claims: left hip degenerative joint disease; joint pain (claimed as arthritis); and obstructive sleep apnea.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran was scheduled for a hearing in September 2016.  The Veteran testified at a travel board hearing in Waco, Texas, before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  At this hearing, the Veteran testified about all issues on appeal, except for service connection for migraine headaches and a TDIU.  However, as these matters have been withdrawn, this is irrelevant.  Furthermore, while the Veteran's attorney's representation has been limited to specific issues, the remaining issues on appeal have been withdrawn by the Veteran, as will be discussed below.  Therefore, the Board will continue with this appeal as one decision.

While the Veteran's claim was pending at the Board, the Veteran submitted a statement in March 2018 requesting that the following appeals be withdrawn: entitlement to service connection for a bilateral shoulder strain and reflux; entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability; entitlement to service connection for migraine headaches; and entitlement to a TDIU.  Therefore, the Board will address the Veteran's request to withdraw these claims below.

The issues of an increased rating for PTSD; an increased rating for right hip tendonitis; an increased rating for right knee retropatellar pain syndrome; an increased rating for right knee retropatellar pain syndrome; entitlement to service connection for obstructive sleep apnea; entitlement to service connection for left hip degenerative joint disease; and entitlement to service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On March 14, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through a written statement, that withdrawal of the following appeals was requested: entitlement to service connection for a bilateral shoulder strain and reflux; entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability; entitlement to service connection for migraine headaches; and entitlement to a TDIU.

2. The evidence received since the April 2005 rating decision does not relate to unestablished facts necessary to substantiate the claim of joint pain (claimed as arthritis) because it does not specify a diagnosis rather than symptoms of other disabilities.

 3. The evidence received since the October 2008 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for left hip degenerative joint disease and obstructive sleep apnea because the evidence received since that decision raises issues as to whether these disabilities are connected to the Veteran's service. 

4. There is no probative evidence that the Veteran is diagnosed with chronic fatigue syndrome or that he has any undiagnosed conditions that might explain his symptomology.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran as to the following claims have been met: entitlement to service connection for a bilateral shoulder strain; entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability; entitlement to service connection for migraine headaches; entitlement to service connection for reflux; and entitlement to a TDIU. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Evidence received since the April 2005 RO decision in support of the claim of service connection for a joint pain (claimed as arthritis) is not new and material; thus, this claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the October 2008 RO decision in support of the claims of service connection for left hip degenerative joint disease and obstructive sleep apnea are new and material; thus, these claims are reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).

4. Service connection for chronic fatigue syndrome, as due to environmental hazards of the Gulf War, is not established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal/Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal with regard to the following issues: entitlement to service connection for a bilateral shoulder strain; entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability; entitlement to service connection for migraine headaches; entitlement to service connection for reflux; and entitlement to a TDIU. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

New and Material Evidence Claims

In December 2011, the RO denied entitlement to service connection for obstructive sleep apnea; entitlement to service connection for left hip degenerative joint disease; and entitlement to service connection for joint pain (claimed as arthritis); and also determined that new and material evidence had not been received sufficient to reopen these claims. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

In an April 2005 rating decision the Veteran's claim for service connection for joint pain (claimed as arthritis) was denied.  The Board notes that while the claim of "joint pain" was not specifically adjudicated, service connection for a number of "symptoms" were denied because they were symptoms rather than diagnoses.  In October 2008, the claims of entitlement to service connection for left hip degenerative joint disease and obstructive sleep apnea were denied.  The Veteran did not initiate further appeals of these rating decisions and they became final.  He also did not submit any statements relevant to any of these claims within one year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b). 

These claims of service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen these previously denied service connection claims in July 2010.  New and material evidence is defined by regulation.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim of service connection for joint pain (claimed as arthritis), the evidence before VA at the time of the prior final AOJ decision consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the March 2007 rating decision that the "symptom" of joint pain is not a diagnosis.  In contrast, the Veteran identified six other physical conditions to which the symptoms could be associated.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that he experiences any current disability, other than those that he has specifically claimed, that could be considered joint pain.  In other words, the newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.  Further, the Veteran has been extensively examined for reports of specific diagnoses and a vague description of joint pain, without more, cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period). 

The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for joint pain. Unlike in Shade, there is no evidence in this case - either previously considered in the March 2007 AOJ decision or received since that decision became final - which demonstrates that the Veteran experiences joint pain independent of a claimed diagnosis.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen this previously denied service connection claim.  In summary, as new and material evidence has not been received, the previously denied claim of joint pain is not reopened.

In contrast, the Board finds that the previously denied service connection claims for obstructive sleep apnea and for left hip degenerative joint disease are reopened.  The evidence before VA at the time of the prior final AOJ decision in October 2008 consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the October 2008  rating decision that that the evidence did not show that these disabilities were connected to the Veteran's service.  Thus, these claims were denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports and additional lay statements from the Veteran.  All of this evidence is to the effect that the Veteran currently experiences these disabilities.  

The newly received evidence suggests that the Veteran currently experiences left hip degenerative joint disease and obstructive sleep apnea and that these disabilities may be related to current service-connected disabilities.  The Board observes again that, in Shade, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since October 2008  is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for obstructive sleep apnea and left hip degenerative joint disease and raises a reasonable possibility of substantiating these claims.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for obstructive sleep apnea and left hip degenerative joint disease are reopened.


Service Connection for Chronic Fatigue Syndrome

The Veteran asserts that he has general, excessive fatigue, and he does not know why. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran is a Persian Gulf veteran, and as such, the provisions of 38 U.S.C.       § 1117  and 38 C.F.R. § 3.317  must be considered. Under these provisions, VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C. § 1117 (a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 ; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117 ; 38 C.F.R. § 3.317 (a).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss. 38 C.F.R. § 3.317 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In connection with the Veteran's claim, the Board has reviewed his service treatment records, post-service records, VA examinations, and his lay reports.  Specifically, the Veteran's file has VA treatment records dating from 2004 to 2017. Despite this voluminous record, there is no diagnosis of chronic fatigue syndrome.

In connection with his claim, the Veteran was afforded a VA examination in November 2011.  The examiner did not note a diagnosis of chronic fatigue syndrome.  However, he noted respiratory conditions linked to sleep apnea, noted erectile dysfunction, various musculoskeletal diagnoses, and PTSD.  Ultimately, the examiner gave the opinion that the Veteran does not have a disability pattern consistent a "qualifying chronic disability." See 38 U.S.C. § 1117 (a)(2)(B).

Therefore, given that the Veteran does not have a diagnosis of chronic fatigue syndrome or a "qualifying chronic disability," service connection for chronic fatigue syndrome is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

1. The criteria for withdrawal of an appeal by the Veteran as to the following claims have been met: entitlement to service connection for a bilateral shoulder strain; entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease disability; entitlement to service connection for migraine headaches; entitlement to service connection for reflux; and entitlement to a TDIU. 

2.  Evidence received since the April 2005 RO decision in support of the claims of service connection for a joint pain (claimed as arthritis) is not new and material; thus, this claim is not reopened. 

3.  Evidence received since the October 2008 RO decision in support of the claims of service connection for left hip degenerative joint disease and obstructive sleep apnea are new and material; thus, these claims are reopened. 

4. Service connection for chronic fatigue syndrome, as due to environmental hazards of the Gulf War, is not established.  


REMAND

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render an old examination inadequate).  Giving the Veteran the benefit of the doubt, considering that he indicated that his service-connected disabilities have worsened, and considering that it has been seven years since his last VA examinations for his service-connected conditions (PTSD disability, with major depressive disorder; right hip tendonitis; right knee retropatellar pain syndrome; and left knee retropatellar pain syndrome), the Board finds that, on remand, he should be scheduled for an updated VA examinations to determine the current nature and severity of his service-connected conditions. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.

Further, the Board finds that no examination of record adequately addresses the Veteran's theories of service connection for his left hip degenerative joint disease, obstructive sleep apnea, and ED; therefore, a remand is necessary to address the Veteran's contentions. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was first examined for his left hip in September 2010, but despite a finding of "abnormalities his left hip" it was not further assessed.  Later, in a November 2011 VA examination, while a hip examination was performed, no opinion was provided about whether the left hip degenerative joint disease was connected to service or secondary to right hip tendonitis.

Regarding the Veteran's obstructive sleep apnea, when the Veteran first applied for service connection for this disorder, he claimed his sleep apnea (sleep difficulties) was connected with PTSD.  In his first VA examination in September 2009, the examiner noted as follows: "There is no evidence or published literature to suggest that sleep apnea (obstructive) can be caused by PTSD.  These are two entirely separate disorders.  Therefore, sleep apnea is not caused by or as a result of PTSD."  Identical language is included in the  November 2011 VA examination.  However, the examiner does not address whether sleep apnea was aggravated by the Veteran's PTSD.  Therefore, the opinion on secondary service connection is inadequate. 

Finally, the Veteran has claimed that his ED is secondary to the treatment he receives for other service-connected conditions.  In a VA examination in November 2010, the examiner notes that the ED diagnosis is less likely than not related to treatment of his service-connected disabilities.  However, in a November 2011 examination, the examiner was asked whether the Veteran's ED "is as least as likely as not...attributable to treatment for a diagnosis identified in Section 1, including residuals of treatment for this diagnosis."  The examiner only indicated "ED" in Section 1, but stated the etiology of the ED was "psychogenic" without further explanation.  Without more, there is insufficient information for the Board to determine that there is a nexus between the Veteran's service-connected conditions, to include (treatment for) PTSD, and his ED.  Therefore, the opinion is inadequate. 
 
Accordingly, the case is REMANDED for the following action:

1. Schedule an examination to assess the current severity of the service-connected PTSD. 

2. Schedule an examination to assess the current severity of the service-connected right hip tendonitis.  

3. Schedule an examination to assess the current severity of the service-connected right and left knee retropatellar pain syndrome. 

4. Forward the claims file to a medical professional to provide an opinion on the nature and etiology of the Veteran's left hip degenerative joint disease. If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner should opine:  

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's degenerative joint disease was caused by his service-connected right hip tendonitis? 

 (b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's left hip degenerative joint disease was aggravated by his service-connected right hip tendonitis? 

The examiner should provide a detailed rationale for any opinion expressed.

6. Forward the claims file to a medical professional to provide an opinion on the nature and etiology of the Veteran's obstructive sleep apnea. If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner should opine:  

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea was caused by his service-connected PTSD? 

 (b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD? 

The examiner should provide a detailed rationale for any opinion expressed.

7. Forward the claims file to a medical professional to provide an opinion on the nature and etiology of the Veteran's erectile dysfunction (ED). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:  

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's ED was caused by any of his service-connected conditions or treatment of those conditions, to include PTSD? 

 (b) If the examiner answered "no" to (a), is it at least as likely as not (50 percent or better probability) that the Veteran's ED was aggravated by his service-connected conditions or treatment of those conditions, to include PTSD? 

The examiner should provide a detailed rationale for any opinion expressed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


